Citation Nr: 0623391	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-25 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include bipolar disorder, anxiety, depression, and 
nervousness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bipolar disorder, to include 
anxiety, depression, and nervousness.  While the veteran 
indicated on his July 2003 VA Form 9 that he wished to have a 
hearing before a Member of the Board, he withdrew that 
request in writing in September 2003.  

On July 20, 2005, the Board issued a decision that denied the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder, to include bipolar disorder, anxiety, 
depression, and nervousness.  The veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  In May 2006, the veteran and the VA General Counsel 
filed a joint motion to vacate the Board decision and remand 
the claim for service connection, asserting that the Board 
had failed to satisfy its duty to assist in attempting to 
obtain private medical records, and failed to adequately 
state its reasons and bases for whether a VA examination was 
necessary pursuant to 38 U.S.C. § 5103A(d).  The Court 
granted the motion by an order issued in June 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

38 U.S.C.A. § 5103(b)(1) requires VA to make reasonable 
efforts to obtain evidence necessary to substantiate a claim 
for service connection.  Based upon the Court-approved joint 
motion in this case, the Board concludes that the record 
contains reference to potentially relevant private medical 
records, but there is no indication that VA has attempted to 
obtain those records.  A letter from Dr. F.J. Pepper, dated 
in February 1995, states that the veteran was under Dr. 
Pepper's care for the treatment of psychiatric disorders 
since October 1994.  This letter also indicates that the 
veteran received similar treatment from Dr. E.F. Hodges and 
Dr. H.H. Blakey, and that the veteran was hospitalized at the 
Dominion Hospital in Falls Church, Virginia, in February 
1993, during which time he came under the care of Dr. D.S. 
Frenkel and Dr. R.A. Frank Jr.  In addition, of record is an 
undated Carson Psychiatric Services clinic note from C. 
Kramer of Jewish Family Services in Dallas, Texas, that 
refers to the veteran's psychiatric condition.  

On remand, the RO must make reasonable efforts to obtain any 
records of the veteran's psychiatric care from these 
practitioners, as well as any additional records identified 
by the veteran.  The Board is aware that the February 1995 
letter indicates that Dr. H.H. Blakey is deceased, however, 
efforts should be made to determine whether records of the 
veteran's care under Dr. Blakey are still in existence, and 
if so, to obtain those records.  

In addition, a medical examination and opinion will be 
necessary to make a decision on the veteran's claim.  The 
record contains competent evidence that the veteran has a 
current psychiatric disability, as he has been diagnosed with 
bipolar disorder.  A July 1963 enlistment report of medical 
history indicates that the veteran's disability may be 
associated with his active service.  In that report, the 
veteran indicated that he had suffered from depression or 
excessive worry.  The report also contains the notation 
"chronic anxiety causes depression."  However, the record 
contains insufficient evidence for the Board to determine the 
nature of any current psychiatric disorder suffered by the 
veteran, as well as whether any such disorder had its onset 
during service or was aggravated by his service.  Thus, VA 
must obtain a psychiatric examination and opinion in order to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, (West 2002), 36 
C.F.R. § 3.159(b) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the veteran provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for 
his psychiatric disorders. 

3.  Make arrangements to obtain records of 
psychiatric or psychological treatment of 
the veteran by Dr. F. J. Pepper, Dr. E.F. 
Hodges, Dominion Hospital, Jewish Family 
Services, Dr. H.H. Blakely, and any other 
treatment records identified by the 
veteran.  All attempts to obtain the 
records should be documented and 
associated with the claims file.  

4.  The veteran should be scheduled for an 
appropriate VA psychiatric examination to 
determine the etiology of any psychiatric 
disorder, including bipolar disorder, 
found to be present.  Prior to the 
examination, the examiner should review 
the claims folders, including the 
appellant's service medical records, 
particularly noting the July 1963 Report 
of Medical History.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail. The 
examiner is requested to address the 
following matters:

a.  Does the appellant currently have 
bipolar disorder, or any other chronic 
psychiatric disability (or 
disabilities)?

b.  If he has such a disability (or 
disabilities), does it represent a 
disease process or the residuals of an 
injury?

c.  Taking into consideration the 
evidence incorporated in the service 
medical records, when was the 
disability (or disabilities) incurred?

d.  If any disability was incurred 
before July 1963, was there a permanent 
increase in disability, beyond the 
natural progress of the disorder, 
during the veteran's active military 
duty?

e.  If any diagnosed disability was 
incurred after July 1963, the examiner 
is requested to provide an opinion 
concerning the etiology of any bipolar 
disorder or psychiatric disease found 
to be present, to include whether it is 
at least as likely as not (i.e., a 
probability of 50 percent or greater) 
that any currently diagnosed bipolar 
disorder or psychiatric disease was 
caused by military service, or whether 
such an etiology or relationship is 
unlikely (i.e., a probability of less 
than 50 percent).

g.  A rationale should be provided for 
all opinions expressed.  The veteran's 
claims file must be made available to 
the examiner in conjunction with the 
examination, and the examination report 
should indicate whether the veteran's 
medical records were reviewed.  

5.  Thereafter, readjudicate the veteran's 
claim for service connection for a 
psychiatric disorder, to include bipolar 
disorder, anxiety, depression, and 
nervousness.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence received 
since the June 2004 SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).

